Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner suggested amendments during an interview conducted 29th June 2022. Applicant authorized this examiner’s amendment via email dated 29th June 2022.
The application has been amended as follows: 
In claim 1 line 17, replace “different from” with “larger than” after “being”. 
Cancel claim 21.
Add new claim 22 as follow:
-An unmanned aerial vehicle, comprising: 
an aircraft body, a first arm assembly disposed at a first end of the aircraft body, and a second arm assembly disposed at a second end of the aircraft body, wherein:
the first arm assembly includes a first arm, the second arm assembly includes a second arm; 
the first arm and the second arm are rotatably connected to the aircraft body to enable each of the first arm and the second arm to be at an unfolded state or a folded state;
when the first arm and the second arm are at the folded state, the first arm and the second arm are: 
disposed at a circumferential side of the aircraft body,
arranged side by side in a plane perpendicular to a yaw axis of the unmanned aerial vehicle, and 
opposite to each other in a direction perpendicular to a long side of the aircraft body; and
the aircraft body includes a main body and a protrusion part protruding from a bottom of the main body, the first arm assembly being rotatably connected to the protrusion part, the second arm assembly being rotatably connected to the main body, and a size of a cross-section of the main body perpendicular to the yaw axis of the unmanned aerial vehicle being different from a size of a cross-section of the protrusion part perpendicular to the yaw axis of the unmanned aerial vehicle.- -
REASONS FOR ALLOWANCE
Claims 1 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed June 16th, 2022 are persuasive.
Claims 2-3, 5-14 and 17-20 are allowable due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642